DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro et al. (USPN 6,424,847 – applicant cited), in view of Gratzl et al. (USPGPUB 2004/0180391– applicant cited) and further in view of Ballerstadt et al. (USPGPUB 2007/0122829 – applicant cited). In regard to claim 1, Mastrototaro discloses a continuous glucose monitoring system (Figs. 1-7 and associated descriptions; Col 4 line 60 – Col 5 line 64) comprising: an glucose sensor (Figs. 1-7 and associated descriptions; Col 4 line 60 – Col 5 line 64), comprising: a non-optical glucose sensor having a proximal portion that is configured to be disposed externally to the user's body and a distal portion configured for internal placement in the user's body (element 12, Figs. 1-7 and associated descriptions; Col 4 line 60 – Col 5 line 64); a hand-held monitor (element 200, Fig. 2) having a display (element 214, Fig. 2); and an external transmitter (element 100, Figs. 1 and 2 and associated descriptions; .
Mastrototaro additionally discloses the glucose monitor 100 can work/connect with different types of subcutaneous glucose sensors (Col 5 lines 28-45) and the glucose sensor may use other types of sensors, such as chemical based, optical based, or the like (Col 5 lines 28-45).
Mastrototaro does not disclose the glucose sensor is an orthogonal redundant glucose sensor (“orthogonal redundant” is specifically defined as two devices employing two different technologies to reach the same goal, see pages 13-14 of the specification).
Gratzl teaches an orthogonal redundant glucose sensor with sensor housed in a housing (multiple redundancies of electrochemical and optical sensor probes integrated in the sensor probe 10, [0090-0096]) and position the sensor(s) into tissue either with ([0264]) or without (Figs. 2-4 and associated descriptions) wire(s).
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the system (Mastrototaro) to incorporate the orthogonal redundant glucose sensor configuration as taught by Gratzl, since one ordinary would have recognized that the use of redundant glucose sensor would improve signal 
Mastrototaro as modified by Gratzl does not disclose the glucose monitor system comprises an optical glucose sensor having a proximal portion that is configured to be disposed externally to a body of a user and a distal portion configured for internal placement in the user's body.
Ballerstadt teaches an optical glucose sensor (Figs. 10 and 11 and associated descriptions) having a proximal portion that is configured to be disposed externally to a body of a user (Figs. 10 and 11 and associated descriptions) and a distal portion configured for internal placement in the user's body (Figs. 10 and 11 and associated descriptions).
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to substitute the optical glucose sensor (Mastrototaro as modified by Gratzl) with the optical glucose sensor as taught by Ballerstadt to yield predictable results, since one ordinary would have recognized that the optical glucose sensor taught by Ballerstadt is an alternative equivalent subcutaneous/implantable glucose sensors. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.). KSR, 550, U.S. at 417.
In regard to claim 2, Mastrototaro as modified by Gratzl and Ballerstadt discloses the optical glucose sensor includes an optical fiber (Figs. 10 and 11 and associated 
In regard to claim 3, Mastrototaro as modified by Gratzl and Ballerstadt discloses the proximal portion of the optical fiber is optically coupled to an assay interrogating system (element 28, 30 and 32, Fig. 1 and associated descriptions; Figs. 10 and 11 and associated descriptions of Ballerstadt).
In regard to claim 4, Mastrototaro as modified by Gratzl and Ballerstadt discloses the assay interrogating system is an optoelectronic interrogating system (element 28, 30 and 32, Fig. 1 and associated descriptions; Figs. 10 and 11 and associated descriptions of Ballerstadt).
In regard to claim 6, Mastrototaro as modified by Gratzl and Ballerstadt discloses the optical fiber has a circular cross-section ([0128] and Figs. 10-11 of Ballerstadt; It is implicit that the optical fiber has a circular cross-section) having a diameter of between about 200 µm and about 500 µm ([0128] and Figs. 10-11 of Ballerstadt).
 In regard to claim 13, Mastrototaro as modified by Gratzl and Ballerstadt discloses the respective distal portions of the optical sensor and the non-optical sensor are co-located within the user's body (referring to claim 1 above).
In regard to claim 14, Mastrototaro as modified by Gratzl and Ballerstadt discloses the optical glucose sensor has at least one failure mode (calibration, [0021] of Ballerstadt), the non-optical glucose sensor has at least one failure mode (Col 10 lines 39-49; calibration, Col 12 lines 15-23 of Mastrototaro), and the at least one failure mode 
In regard to claim 15, Mastrototaro as modified by Gratzl and Ballerstadt discloses the handheld monitor includes an integrated blood glucose meter (blood glucose meter, abstract; Col 7 lines 5-36 of Mastrototaro) and the transmitter wirelessly transmits said glucose information to the hand-held monitor (Fig. 2 and associated descriptions of Mastrototaro).
In regard to claim 16, Mastrototaro as modified by Gratzl and Ballerstadt discloses an insulin pump, wherein the transmitter wirelessly communicates with the insulin pump. (Col 7 lines 5-36 of Mastrototaro).
In regard to claim 17, Mastrototaro as modified by Gratzl and Ballerstadt discloses said glucose monitoring system is a closed-loop system (Col 7 lines 5-36 of Mastrototaro).
In regard to claim 18, Mastrototaro as modified by Gratzl and Ballerstadt discloses an insertion device including an insertion needle configured to simultaneously insert said optical glucose sensor and said non-optical glucose sensor into the user's body (element 14, Figs. 1-2 and associated descriptions of Mastrototaro; referring to claim 1 above).
In regard to claim 19, Mastrototaro as modified by Gratzl and Ballerstadt discloses the non-optical glucose sensor is an electrochemical glucose sensor (Col 5 lines 46-64; Col 7 lines 36-51 of Mastrototaro; [0092] of Gratzl).
.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Mastrototaro, Gratzl and Ballerstadt as applied to claims 1-2 and   above, and further in view of Christoffersen et al. (USPGPUB 2002/0141062 – applicant cited). In regard to claim 5, Mastrototaro as modified by Gratzl and Ballerstadt discloses all the claimed limitations except the interrogating system is a stacked planar integrated optical system (SPIOS).
Christoffersen teaches a stacked planar integrated optical system (SPIOS) (title and Figs. 1-4 and associated descriptions). 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the system to substitute the interrogating system (Mastrototaro as modified by Gratzl and Ballerstadt) with the SPIOS taught by Christoffersen to yield predictable results, since one of ordinary skill in the art would have recognized that both optical system perform the same function. The rationale would have been the simple substitution of one known, equivalent elements for another to obtain predictable results (obvious to substitute elements, devices, etc.). KSR, 550, U.S. at 417.

Claims 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Mastrototaro, Gratzl and Ballerstadt as applied to claims 1-2    above, and further in view of Schultz (USPN 4,344,438 – applicant cited). In regard to claim 7, Mastrototaro as modified by Gratzl and Ballerstadt discloses all the claimed limitations except a glucose-permeable membrane, wherein the membrane has a closed end, a hollow interior, and an open end that is coupled to the optical fiber's distal portion.
Schultz teaches a membrane (element 30, Fig. 5b and associated descriptions) has a closed end (elements 30 and 34, Fig. 5b), a hollow interior (element 28, Fig. 5b), and an open end (near element 32, Fig. 5b) that is coupled to the optical fiber's distal portion (element 32, Fig. 5b).
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the system to substitute the configuration of the optical glucose sensor (Mastrototaro as modified by Gratzl and Ballerstadt) with the configuration of the optical glucose sensor taught by Schultz to yield predictable results, since one of ordinary skill in the art would have recognized that both sensors perform the same function. The rationale would have been the simple substitution of one known, equivalent optical glucose sensor configuration for another to obtain predictable results (obvious to substitute elements, devices, etc.). KSR, 550, U.S. at 417. 
	In regard to claim 8, Mastrototaro as modified by Gratzl, Ballerstadt, and Schultz discloses the optical glucose sensor includes an assay having a glucose receptor (element 22, Fig. 1 and associated descriptions; [0055-0058] of Ballerstadt), a glucose analog (element 50, Fig. 1 and associated descriptions of Ballerstadt), and a first fluorophore (element 25, Fig. 1 and associated descriptions; [0065-0073] of Ballerstadt).

In regard to claim 10, Mastrototaro as modified by Gratzl, Ballerstadt, and Schultz discloses the assay compartment is placed within the user's tissue (Figs. 10 and 11 of Ballerstadt and Fig. 5b of Schultz).
In regard to claim 11, Mastrototaro as modified by Gratzl, Ballerstadt, and Schultz discloses the membrane is biodegradable (at least the PEG, [0081-0083] of Ballerstadt).
In regard to claim 12, Mastrototaro as modified by Gratzl and Ballerstadt discloses the first fluorophore is water soluble (element 25, Fig. 1 and associated descriptions; Alexa Fluor, [0065-0073] of Ballerstadt).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-12, 25, 29-35, and 38-43, of U.S. Patent No. 9,642,568. Although the claims at issue are not identical, they are not patentably distinct from each claims 1-3, 6-12, 25, 29-35, and 38-43 of ‘568 recite similar limitations of claims 1-20 of present application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23, of U.S. Patent No. 10,194,845. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of ‘845 recite similar limitations of claims 1-20 of present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791